Citation Nr: 0317048	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  01-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for residuals of a 
neck injury, degenerative joint disease and degenerative disc 
disease, with limitation of motion and neurological symptoms, 
currently evaluated as 10 percent disabling from May 8, 2000 
to September 23, 2002, and 30 percent thereafter.

2.  Entitlement to service connection for migraines secondary 
to residuals of a neck injury.

3.  Entitlement to an effective date for the grant of service 
connection for residuals of a neck injury prior to May 8, 
2000.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1975 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2001, the Board remanded the issues of service 
connection for residuals of a neck injury and service 
connection for migraine headaches secondary to residuals of a 
neck injury for additional development.  Pursuant to the 
remand, the RO granted service connection for residuals of a 
neck injury and assigned the initial disability evaluations 
as noted on the title page of this action.  The veteran 
timely appealed the initial ratings assigned by the RO.  

The issue of service connection for migraine headaches 
secondary to residuals of a neck injury has returned for 
appellate action.

As will be discussed in more detail later in this decision, 
in order to coincide with the recent amendment to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, effective September 23, 2002, 
the Board modified the issue involving the initial staged 
rating for residuals of a neck injury by combining the 
separate ratings assigned after September 23, 2002 to a total 
of 30 percent, as shown on the title page of this action.  
This is not a substantive change; it only combines the 
separate 10 percent and 20 percent ratings assigned by the 
RO, as required by the amended regulation.  See 38 C.F.R. 
§§ 4.25, 4.71a, Diagnostic Code 5293; 67 Fed. Reg. 54345-
54349 (August 22, 2002).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran has a headache disorder, to include 
migraines, secondary to service-connected residuals of a neck 
injury.

3.  Prior to September 23, 2002, the veteran's service-
connected residuals of a neck injury more nearly approximate 
moderate intervertebral disc syndrome, with recurring 
attacks.

4.  After September 23, 2002, the veteran's service-connected 
residuals of a neck injury more nearly approximate moderate 
intervertebral disc syndrome, with recurring attacks, 
moderate loss of cervical spine range of motion, and 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.

5.  After September 23, 2002, the veteran's service-connected 
residuals of a neck injury, with neurological symptoms, are 
manifested by no more than mild incomplete paralysis. 

6.  The RO denied service connection for residuals of a neck 
injury in a rating decision dated in June 1976; the veteran 
did not perfect a timely appeal.  

7.  The RO received the veteran's application to reopen his 
claim of service connection for residuals of a neck injury on 
May 8, 2000.  

8.  The RO granted service connection for residuals of a neck 
injury and assigned a 
10 percent rating effective from May 8, 2000, based on the 
veteran's claim to reopen the issue of service connection for 
residuals of a neck injury.  



9.  Prior to May 8, 2000, there is no communication from the 
veteran or his representative that may be construed as an 
informal claim for service connection for residuals of a neck 
injury.  


CONCLUSIONS OF LAW

1.  A headache disorder, including migraines, is proximately 
due to service-connected residuals of a neck disorder.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).

2.  The criteria for an initial rating of 20 percent 
disabling for residuals of a neck injury prior to September 
23, 2002, are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (in effect prior to September 
23, 2002); 67 Fed. Reg. 54345-54349 (August 22, 2002).

3.  The criteria for an initial rating in excess of 40 
percent disabling for residuals of a neck injury, with 
neurological symptoms from September 23, 2002, are met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293 (in effect prior to September 23, 2002); 
67 Fed. Reg. 54345-54349 (August 22, 2002), 38 C.F.R. § 
4.124a, Diagnostic Code 8513 (2002).

4.  The criteria for an effective date earlier than May 8, 
2000, for the award of service connection for residuals of a 
neck injury have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, VA fulfilled its duties to inform and assist 
the appellant on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a statements of the 
case dated in August 2001 and March 2003, a December 2001 
Board Remand, a July 2002 supplemental statement of the case, 
and July 2002 letter, VA informed the appellant of the type 
of evidence needed to substantiate his claims.  The appellant 
was also advised that VA would assist in obtaining identified 
records, but that it was appellant's duty to provide enough 
information for VA to obtain the records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the statements of the case, 
the supplemental statement of the case, the Board remand, and 
the July 2002 letter informed the appellant of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.

As for VA's duty to obtain any medical examinations, which 
was fulfilled by providing VA examinations to the appellant 
in May 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

II. Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation. 38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based on a thorough review of the record, the Board finds 
that service connection is warranted for a headache disorder, 
including migraines, secondary to residuals of a neck injury.

According to VA outpatient service records dated since 2000, 
the veteran has been treated for migraine headaches.  On 
several occasions, the treating VA examiners increased the 
veteran's medication for his migraine headaches.

The Board adopts the findings made by a VA examiner in a May 
2002 examination report. According to the report, the 
examiner reviewed the veteran's medical history and examined 
the veteran.  At the time of the examination, the veteran's 
VA outpatient records discussed in the preceding paragraph 
had not been associated with the claims file.  Nevertheless, 
based on a review of the claims file the VA physician 
diagnosed the veteran with a headache disorder associated 
with degenerative changes in the cervical spine without 
clinical evidence of radiculopathy.  The examiner noted that 
he could not validate a diagnosis of a migraine headache 
disorder.

Although the veteran could not validate a diagnosed of a 
migraine disorder, when read in conjunction with the VA 
outpatient treatment records that document continuing 
treatment for a migraine headache disorder, which were 
received after the May 2002 VA physician examined the 
veteran, the evidence shows that the veteran has a headache 
disorder, including migraines, due to his service-connected 
residuals of a neck injury.

The Board finds the foregoing evidence in favor of the 
veteran's claim compelling, and there is no competent 
evidence of record contravening the VA outpatient treatment 
records or the May 2002 VA examiner's findings. The Board is 
not competent to render medical determinations that are not 
solidly grounded in the record. See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. 38 C.F.R. § 
3.102 (2002). Accordingly, after reviewing the file and 
considering all of the evidence of record, the Board 
concludes that entitlement to service connection for a 
headache disorder, including migraines, is warranted.

III.  Initial rating for residuals of a neck injury

The veteran appealed the original rating that was issued 
following his original claim for compensation.  

The U.S. Court of Appeals for Veterans Claims has held that 
the burden is upon VA to demonstrate that notice of the VA 
medical examination was sent to the claimant's last address 
of record and that the claimant lacked adequate reason or 
good cause for failing to report for a scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, however, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the RO has evaluated the veteran's cervical 
spine disorder under the provisions of 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5293.

The Board observes that Diagnostic Code 5293 has been 
substantially revised during the pendency of this appeal.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that if the applicable laws or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a 
subsequent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may, however, apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

Under the criteria of Diagnostic Code 5293, effective prior 
to September 23, 2002, and also subsequently under Karnas, a 
10 percent rating is appropriate for mild intervertebral disc 
syndrome; a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome, with recurring attacks; a 40 
percent evaluation is in order for severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief; and 
a 60 percent evaluation is assigned in cases of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  

Under the revised provisions of Diagnostic Code 5293, 
effective only as of September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining (under 38 
C.F.R. § 4.25) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under the new criteria for evaluation based on incapacitating 
episodes, a 10 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 
20 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is in order for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months; and a 60 percent evaluation is 
appropriate in cases of incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.   

For purposes of evaluation under the new provisions of 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities are 
to be rated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be separately evaluated using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is to be 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

Severe limitation of motion of the cervical spine is 
evaluated as 30 percent disabling. Moderate limitation of 
motion is evaluated as 20 percent disabling. Slight 
limitation of motion merits continuation of the 10 percent 
evaluation. 38 C.F.R. § 4.71a, Code 5290 (2002).

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered. Examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

IV.  Rating prior to September 23, 2002

The Board finds that the evidence supports a 20 percent 
disability rating for moderate intervertebral disc syndrome, 
with recurring attacks, prior to September 23, 2002, the 
effective date of the amended regulation.  VA outpatient 
treatment records dated from 2000 to 2003 indicate that the 
veteran was treated for complaints of neck pain.  According 
to a December 2001 VA clinical report, the examiner diagnosed 
the veteran with neck pain with radiculopathy.

According to a May 2002 VA orthopedic examination report, the 
veteran's cervical spine had rotation to 35 degrees to the 
right and 30 degrees to the left; downward extension to 20 
degrees; and rearward extension to 20 degrees.  There was 
decreased sensation in the left arm in the C3,4,5 
distribution.  The veteran had decreased sensation in the 
pure radial, medial, and ulnar nerve distribuition in the 
left hand.  There were no reflex deficits nor bicep or tricep 
weakness.  The examiner diagnosed the veteran with 
degenerative arthritis of the cervical spine with 
degenerative disc disease and spinal stenosis, all of which 
were confirmed by an MRI report, which is in the records.

According to a May 2002 neurologic report, the examiner noted 
that there was some straightening of the cervical curvature 
with no paraspinal muscle spasm or tenderness.  The veteran 
was unable to rotate the head and neck to the right or left 
ostensibly due to cervical pain.  Flexion of the head and 
neck was limited to about 15 degrees and he was unable to 
extend the head and neck all due to the complaint of pain in 
the posterior cervical region.  The examiner noted that a 
cervical spine   x-ray series report dated October 2000 
revealed that the veteran had mild degenerative changes with 
osteophytic formations and narrowing of the disc spaces 
between C5-6 and C6-7.  There were no signs of fracture or 
dislocation.  The examiner reviewed the MRI and observed that 
it was consistent with the plain films of the cervical spine 
described above, showing degenerative disc disease and bone 
disease in the cervical spine.  

The Board finds that this evidence, including complaints of 
pain, the degree of limitation of motion and recurring 
attacks, supports a 20 percent disability rating for moderate 
intervertebral disc syndrome pursuant to the regulations in 
effect prior to September 23, 2003.  The VA outpatient 
treatment records corroborate the veteran's complaints of 
neck pain.

A rating in excess of 20 percent prior to September 23, 2003, 
is not warranted because the evidence in the record during 
this time does not more nearly approximate severe 
intervertebral disc disease with recurring attacks and 
intermittent relief, or severe limitation of motion.  
Diagnostic Codes 5290, 5293 (2002).  Although the Board has 
carefully considered the veteran's contentions with respect 
to the neck disability, given the competent findings on 
examination, and the symptoms associated with the service-
connected disability at issue, a rating in excess of 20 
percent is not in order. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5290.

V.  Rating from September 23, 2003

The Board notes that pursuant to the change in the regulation 
effective from September 23, 2003, the RO assigned a 10 
percent rating for a neck injury, degenerative joint disease 
and degenerative disc disease, with limitation of motion; and 
a separate 20 percent rating for residuals of a neck injury, 
with neurological symptoms.  Pursuant to the amended 
Diagnostic Code 5293, these evaluations are to be combined 
pursuant to 38 C.F.R. § 4.25.  Application of 38 C.F.R. 
§ 4.25, the combined rating for residuals of the veteran's 
neck injury is 30 percent. Diagnostic Code 5293.

Application of the old version of Diagnostic Code 5293 does 
not warrant a rating in excess of 30 percent disabling 
because the evidence in the record from September 23, 2002, 
does not more nearly approximate severe intervertebral disc 
disease with recurring attacks and intermittent relief.  

Similarly, pursuant to the amended Diagnostic Code 5293, 
there are no findings in the medical evidence of record 
showing incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
twelve months.  

As to the question of separate orthopedic and neurologic 
manifestations, the Board notes that the VA orthopedic and 
neurologic examination reports, both dated in May 2002, 
appear to conflict with respect to the veteran's range of 
motion of his cervical spine.  The orthopedic examiner 
describes no more than slight loss of motion, whereas the 
neurologic examiner described no more than moderate loss of 
motion.  In light of this conflict, the Board finds that a 20 
percent disability rating is warranted because the evidence 
more nearly approximates moderate loss of motion pursuant to 
Diagnostic Code 5290 on and after September 23, 2002.  A 
rating in excess of 20 percent is not warranted under 
Diagnostic Code 5290 because the evidence does not more 
nearly approximate the criteria for severe limitation. 
Diagnostic Code 5290.  Therefore, a 20 percent disability 
rating, but no more, is warranted under Diagnostic Code 5290 
from September 23, 2002.  Although the Board has carefully 
considered the veteran's contentions with respect to the neck 
disability, given the competent findings on examination, and 
the symptoms associated with the service-connected disability 
at issue, a rating in excess of 20 percent is not in order. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290.

Regarding neurological manifestations, according to the May 
2002 VA orthopedic examination report, there were findings of 
decreased sensation in the left arm in the C3,4,5 
distribution.  The veteran had decreased sensation in the 
pure radial, medial, and ulnar nerve distribution in the left 
hand.  There were neither reflex deficits nor bicep or tricep 
weakness.  These symptoms suggest "incomplete paralysis" that 
is only mild and not moderate, thus warranting no greater 
than a 20 percent evaluation under 38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  These separate 20 percent orthopedic 
and neurologic evaluations combine to a 40 percent 
evaluation. 38 C.F.R. § 4.25.  As noted above, the Board is 
prohibited by law to apply the amended Diagnostic Code 5293 
prior to the date it went into effect on September 23, 2002. 
See VAOPGCPREC 3-2000 (April 10, 1999).  

With respect to a disability rating in excess of that 
assigned in this decision, the Board has carefully considered 
the "positive" evidence represented by the contentions 
submitted by and on behalf of the veteran in support of his 
claims, but concludes that this subjective evidence is 
outweighed by the more objective recent "negative" clinical 
evidence of record. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992). Thus, the veteran's claim for staged ratings 
in excess of those assigned in this action for his residuals 
of a neck injury is not warranted.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extraschedular evaluation will be assigned. To this end, 
the Board notes that neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected psychiatric disorder is demonstrated, nor 
is there evidence that the rating schedule is inadequate to 
properly compensate the veteran for this disability, or that 
this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1). 

In light of the discussion above, the Board finds that a 20 
percent disability rating, but no more, is warranted prior to 
September 23, 2002, and a 40 percent disability rating, but 
no more, is warranted from September 23, 2002.  

VI.  Effective date for the grant of service connection for 
residuals of a neck injury earlier than May 8, 2000

The veteran claims that he is entitled to an effective date 
for the grant of service connection for residuals of a neck 
injury earlier than May 8, 2000.  The veteran claims that he 
is entitled to service connection from the time in which he 
originally filed a claim for service connection in 1976.  

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).  The effective date of an award of 
disability compensation based on new and material evidence 
received within the appeal period of a prior adjudication 
will be as though the former decision had not been rendered.  
38 C.F.R. § 3.400(q)(1)(i).  The effective date of an award 
of disability compensation based on new and material evidence 
received after the final disallowance will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement (NOD) 
within one year from the date of mailing of notice of the 
result of the initial disallowance.  38 U.S.C.A. § 7105(a), 
(b).  If an NOD is filed within the one-year period, the RO 
shall issue a Statement of the Case.  38 U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of notice of 
the determination being appealed) to file the formal appeal.  
38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In the absence 
of a perfected appeal, the RO's decision becomes final, and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  

The veteran originally filed a claim of service connection 
for residuals of a neck injury in 1976.  The RO denied 
service connection in a rating decision dated in June 1976, 
and issued notice to the veteran at his address of record.  
The veteran did not file an NOD.  

In May 2000, the veteran filed a claim for service connection 
for residuals of a neck injury, which was a claim to reopen.  
Subsequently, the Board reopened the veteran's claim for 
service connection for residuals of a neck injury and 
remanded the issue for additional development.  

On remand, the RO granted service-connection for residuals of 
a neck injury in a July 2002 rating decision, and assigned a 
10 percent disability rating effective May 8, 2000, the date 
the RO received the veteran's claim to reopen.

The veteran contends that he does not remember receiving 
notice of the RO's June 1976 RO decision.  The Board notes 
that VA is presumed (in light of the "presumption of 
administrative regularity") to have properly discharged its 
official duty to mail him notice its decision.  See Jones v. 
West, 12 Vet. App. 98 (1998); YT v. Brown, 9 Vet. App. 195, 
199 (1996).  In addition, the veteran has filed no 
independent evidence, other than his statements, to support 
this contention.  Thus, the Board finds that there is no 
clear evidence to the contrary to rebut this presumption - 
particularly since there is a copy on file of the letter from 
the RO clearly notifying the veteran of the denial of his 
claim and the notice of appeal (VA Form 1-4107) - which, 
again, was sent to the last address furnished by the veteran.  
See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).

The preponderance of the evidence is against an effective 
date earlier than May 8, 2000, for the award of service 
connection for residuals of a neck injury.  The June 1976 
rating decision became final, because the veteran failed to 
timely perfect appeals of that decision.  The veteran's claim 
received by the RO on May 8, 2000, constitutes the earliest 
communication from the veteran following the June 1976 final 
decision that may be construed as a claim for service 
connection for residuals of a neck injury.  See 38 C.F.R. § 
3.155(a).  Although the veteran contends that he is entitled 
to an effective date from the time of his original claim, as 
noted herein, the rating decision associated with his 
original claim became final.  38 U.S.C.A. §§ 5108, 7105.  In 
this regard, the Board notes that at no time has the veteran 
alleged that the earlier rating decisions were clearly and 
unmistakably erroneous; thus, those decisions remain final.  
The earliest possible effective date for service connection 
for residuals of a neck injury is the date of his claim to 
reopen, which is May 8, 2000.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).  










	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a headache disorder, including 
migraines, is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial staged rating of 20 percent 
prior to September 23, 2002, for residuals of a neck injury 
is granted.

Subject to the law and regulations governing the payment of 
monetary benefits, an initial staged rating of 40 percent 
from September 23, 2002, for residuals of a neck injury is 
granted.

Entitlement to an effective date earlier than May 8, 2000, 
for the award of service connection for residuals of a neck 
injury is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

